MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
court except for the purpose of establishing                        Jun 14 2017, 8:50 am

the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Nancy A. McCaslin                                        Elizabeth A. Bellin
McCaslin & McCaslin                                      Elkhart, Indiana
Elkhart, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher A. Toth,                                     June 14, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A03-1609-DR-2240
        v.                                               Appeal from the Elkhart Superior
                                                         Court
Julia L. Noblitt,                                        The Honorable David C.
Appellee-Petitioner.                                     Bonfiglio, Judge
                                                         Trial Court Cause No.
                                                         20D06-0508-DR-629



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017        Page 1 of 30
[1]   Christopher A. Toth (“Father”) appeals the trial court’s order requiring him to

      pay certain medical expenses and educational expenses of his children as well

      as the attorney fees of his former wife Julia L. Noblitt (“Mother”). He raises

      two issues which we revise and restate as:


          I.      Whether the trial court erred in ordering Father to pay certain
                  medical expenses and educational expenses; and

          II.     Whether the trial court abused its discretion in awarding attorney
                  fees to Mother.

      We affirm in part, reverse in part, and remand.


                                      Facts and Procedural History

[2]   Father and Mother were married and had two children, K.T., born on

      November 13, 1993, and A.T., born on June 25, 1995. On November 9, 1998,

      the court entered a dissolution decree dissolving the marriage of Father and

      Mother. The court granted joint custody of the parties’ children with Mother

      being the primary physical custodian, and ordered Father to pay $119 per week

      in weekly child support, $45 per week for health insurance, and a weekly

      babysitting expense of $110. It ordered that Mother pay medical, hospital,

      optical, dental, and prescription expenses in an amount equal to six percent of

      the base support as set forth in the Child Support Guidelines. All other

      uninsured medical expenses would be divided by the parties with Father paying

      52% and Mother paying 48%.


[3]   On May 1, 2003, the court entered an order finding that the relationship of the

      parties had deteriorated to the point where joint legal custody should be

      Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 2 of 30
      terminated. It denied Father’s request for equally shared custody and granted

      Mother primary custody. The court also ordered that Father pay directly to

      Mother 48% of the children’s school expenses or $29 each week. On May 24,

      2004, it entered an order finding that Father “made no excuses for non-payment

      of the school expenses nor the payment of the arrears and the court finds that he

      has violated the orders of court and is in contempt.” Appellant’s Confidential

      Appendix Volume 2 at 56. On May 8, 2008, it entered an order noting that the

      parties stipulated that Father owed Mother $7,300 for all school related claims

      and issues.


[4]   On August 22, 2008, the court entered an order finding that K.T. was boating at

      Father’s residence on Lake of the Woods in June 2006 when she was struck by

      lightning and could not walk by herself, talk coherently, prepare her own meals,

      dress herself, use the bathroom by herself, or be left alone. The court found that

      Mother’s loving care of her highly disabled child could not be duplicated by a

      paid in-home care provider. It noted that Father provided insurance for the

      children and that both children received Medicaid benefits as a result of K.T.’s

      injuries. Father was ordered to pay child support in the amount of $274 per

      week with an arrearage of $4,131 as of July 1, 2008. On December 5, 2008, the

      court entered an order addressing a motion to correct error and other issues and

      ordered that Father pay $246 per week in child support.


[5]   On March 9, 2009, the court addressed a Motion to Clarify filed by Mother and

      ordered that Father pay $261 per week effective January 31, 2008. The court’s

      order also stated that Father was making $100 per month payments with respect

      Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 3 of 30
      to an educational arrears of $7,300 and that the amount was reasonable based

      on Father’s economic situation.


[6]   On October 1, 2013, Mother filed a motion to determine arrears with respect to

      medical expenses, educational expenses, and child support and on November

      12, 2015, she filed a supplement to her motion to determine arrears.


[7]   On March 23, 2016, Father filed a verified motion to modify support asserting

      that “due to the fact that [A.T.] has reached the age of majority, the child

      support order should be modified to reflect a support order for [K.T.] only.”

      Appellant’s Confidential Appendix Volume 4 at 16.


[8]   On March 24, 2016, the court held a hearing at the beginning of which

      Mother’s counsel objected to Father’s motion to modify child support and said:

      “That issue would raise additional issues and we’ll be filing them for a college

      expense for one of the children. So, I, I’m not ready to proceed. So I object to

      that being heard today. It’s not properly before the Court.” March 24, 2016

      Transcript at 3. After some discussion, the court stated:

              So I think what we’re saying, I think what’s being said is, we’re
              not going to actually; we’re not going try [sic] that today. I’m
              not going to make a decision on that. Um, and we’re going to try
              what is before the Court and then if that doesn’t get resolved by
              the parties, then parties will tell the Court and we can do another
              Evidentiary Hearing and I think it probably wouldn’t take a lot of
              time.


      Id. at 5.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 4 of 30
[9]    Mother testified that K.T. was still completely disabled, that she was K.T.’s full-

       time caretaker, that K.T. did not receive Social Security Disability or

       Supplemental Security Income benefits, and that she had applied for benefits

       and was denied. Mother testified that it had been her practice to send copies of

       bills to Father, but the practice became expensive and time consuming so she

       began preparing statements at the end of every year. She testified that Father

       never objected to the summaries made from the original bills and that Father

       did not reimburse her. She explained that Petitioner’s Exhibit 2 contained the

       children’s medical expenses in her handwriting made from the original bills.

       Father’s counsel objected “to the nature of the expenses that are alleged to meet

       to be recouped” and did “not agree that that is an appropriate vehicle in which

       to ask for reimbursement.” Id. at 10. The court admitted Petitioner’s Exhibit 2

       “[w]ith a qualifier.” Id. Other similar exhibits related to medical expenses for

       other time periods were also admitted.


[10]   Mother testified that Petitioner’s Exhibit 5 included unreimbursed medical

       expenses through 2015. Father’s counsel stated: “Judge, I do object to this

       exhibit as it is requesting a $17,586.29 award, apparently, according to his

       request for specific quantities on the arrearage. We believe that is completely

       inaccurate as a recitation of what is owed.” Id. at 13. After some discussion,

       the court stated: “I guess I would admit it . . . as the . . . [Mother’s] statement of

       what she believes she’s owed.” Id. Mother’s counsel then stated: “Yeah. It’s




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 5 of 30
       admissible under Evidence Rule 106, summary, under, under, where there’s an

       interesting case called Shively v. Shively, 680 N.E.2d 872.” 1 Id.


[11]   Mother testified that doctors recommended vitamins and that the vitamins were

       over-the-counter. When asked if they were necessary for K.T.’s treatment,

       Mother answered: “Yes. That’s why they asked me to get them.” Id. at 14.

       Mother testified that Dr. Skinner wrote a prescription for massages, but

       insurance would not cover it. When asked about Ensure and Boost on her

       summary of medical expenses, Mother testified that those were K.T.’s

       nutrients, that K.T. had a gastro-tube for a period of time and “when she was

       able to do some eating we had to supplement because she is a slow eater due to

       dysphasia and other medical issues, so the boost was to help supplement

       proteins and vitamins.” Id. at 15. She testified that K.T. was on protein shakes,

       that those are necessary to help her gain weight, and that the doctors want her

       BMI increased two points.


[12]   Mother testified she kept a similar record of educational expenses, that Father

       did not object to the handwritten summaries, and that he had not reimbursed

       her for certain educational expenses. Her counsel moved for the admission of

       exhibits related to educational expenses, Father’s counsel did not agree to the

       reimbursement of those expenses, and the court admitted the exhibits with




       1
         Ind. Evidence Rule 106 provides: “If a party introduces all or part of a writing or recorded statement, an
       adverse party may require the introduction, at that time, of any other part--or any other writing or recorded
       statement--that in fairness ought to be considered at the same time.” It appears that counsel intended to cite
       Ind. Evidence Rule 1006, which is titled “Summaries to Prove Content.”

       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017               Page 6 of 30
       qualifiers. Mother also testified that she was requesting that Father pay her

       attorney fees.


[13]   On cross-examination, Mother responded that she did not have prescriptions

       for vitamins or Boost, but that they were recommended by a doctor. She

       testified that she was not asking for reimbursement for vitamins for A.T., that

       she did not send Father a summary of medical bills in 2015, and that she would

       have to look at her notes for 2014 and 2013. Mother stated that she was not

       able to take A.T. to school because she was taking care of K.T.


[14]   Mother testified that A.T. was twenty years old and in her second year at

       Indiana University South Bend (“IUSB”). When asked by Father’s counsel if

       some of the educational expenses she had requested were for college for A.T.,

       Mother answered affirmatively and indicated that the 2015 expenses for A.T.

       were related to college. On redirect examination, Mother testified that A.T.

       needed a car “to get back and forth to all of her soccer and school and

       activites.” Id. at 47.


[15]   Father testified that his current child support order was $261 per week, that he

       did not receive bills but only the handwritten summary from 2006 to 2012, and

       that Petitioner’s Exhibit 2 was the last notification he received. He voiced his

       objection to food products such as Boost and that he was not involved in the

       decision regarding the car or a second car that was purchased. He disagreed

       that he should be paying for a hotel, food, and mileage on trips for K.T. to




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 7 of 30
       receive medical services or that he should pay for school lunches while he was

       paying child support. He requested the actual bills.


[16]   On cross-examination, Father responded that he did not contact Mother for

       medical bills in 2015, 2014, or 2013. Father testified that he worked at Pitney

       Bowes since 2004 and that he contributed nothing to the second car for A.T.

       On redirect examination, he stated that he had not even received compilations

       from 2013 to the present until litigation.


[17]   On April 4, 2016, Mother filed a petition for education expenses indicating that

       A.T. was a student at IUSB, that A.T. lived with Mother, and that A.T.

       required Father’s financial assistance to complete her college education. On

       April 22, 2016, Mother’s attorney filed an Affidavit of Time indicating that he

       recorded 65.68 hours of time from September 20, 2013, to the completion of

       proposed special findings.


[18]   On May 6, 2016, the court entered an order stating:

               1. The parties have two children: [K.T.], born November 13,
               1993, and [A.T.], born June 25, 1995. Dissolution was granted
               on November 9, 1998. There have been numerous proceedings
               over the years, but the Court Orders on August 22, 2008 and
               December 5, 2008 are attached and incorporated because of their
               significance. They are significant here because the issues before
               the court on this occasion: medical, educational and support
               arrears may have different facts then prior evidentiary trials, but
               [Father’s] approach remains the same; that is, undervaluing the
               care mother continues to give to their disabled child, not wanting
               to pay his fair share of the costs of her overall condition and


       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 8 of 30
           attempting to minimize his financial exposure for their second
           born child.


           2. Three times Mother has applied for Social Security Benefits
           on behalf of [K.T.], and all applications have been denied: Either
           [K.T.] had too much “income” to qualify, or she had not worked
           long enough to qualify for benefits. [Mother’s Exhibit 1].[2]


           3. [A.T.] is now twenty years old, a student at Indiana
           University South Bend, and resides with her Mother.


           4. On March 9, 2009, Father was ordered to pay child support of
           $261.00 per week, for both children. An en gross, or undivided
           order, cannot be apportioned between the parties [sic] two
           children, nor reduced pro rata. Indiana Child Support Guideline
           4 Commentary. Whited v. Whited 859 N.E.d 657, 661. IND
           (2007)[.]


           5. Mother was compelled to give up all employment outside of
           the home to care for [K.T.], and she remains [K.T.’s] full time
           care giver to this day. As previously found: “This Court
           determines that the Mother’s loving care of a highly disabled
           child cannot be duplicated by a paid, in-home care provider.”
           [Finding #18 Special Findings of August 22, 2008.] Because
           Mother provides full time care for [K.T.], other employment is
           precluded and no income is imputed to her. [See: Conclusions of
           Law C & E of August 22, 2008].




2
    Some bracketed text appears in the trial court’s order.


Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 9 of 30
           Moreover, the 2010 amendments to the Child Support
           Guidelines specifically cites as an example: (3) a parent caring for
           a disabled child; [Commentary to Guideline 2]


           6. Father resides in Clearwater, on Florida’s Gulf Coast. His
           residence is on the beach. He is a long term employee of Pitney-
           Bowes where he is currently paid in excess of $104,000.00 per
           year. [Exhibit A shows Father earned $20,141.43 from January
           1, 2016 through March 4, 2016, a period having ten Fridays
           (although only 9 weeks). This rounds to $2,014 per week, or
           $104,728 per year.]


           7. Although the parties originally shared joint custody of the
           children, joint custody was terminated after a trial on April 28,
           2003 because of the parent’s [sic] inability to communicate and
           cooperate with one another and “The wife is granted the care,
           custody and control of the minor children.” Order of May 1,
           2013, ¶ 7.[3]


           8. A custodial parent has the sole authority to determine the
           child’s upbringing, including the child’s education, health care,
           and religious training. I.C. § 31-17-2-17(a). No evidence was
           presented of any of the limiting conditions specified in §17(b).


           9. Father’s approval of Mother’s choices for the children’s
           educational opportunities and medical treatments is not required.
           Moreover, Mother has had Guardianship over [K.T.] since
           November 23, 2011, shortly after her eighteen (18) birthday and




3
    It appears that the court intended to refer to the May 1, 2003 order.


Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 10 of 30
          she has complete authority over [K.T.]’s medical and educational
          needs. See: 20D06-1111-GU-6.[4]


          10. The Court order of May 1, 2003 granted Mother sole custody
          and also ordered education expenses. Father was ordered to pay
          a percentage of the educational expenses directly to Mother. The
          order made no provision for Mother to notify Father of the
          educational or medical expenses.


          11. Mother testified that all medical bills were first submitted to
          the insurance carrier for payment, and the bills not paid by
          insurance were then submitted to Medicaid. Mother paid the
          bills that were not paid by either the insurance carrier or
          Medicaid.


          12. Mother further testified that every year she either copied the
          original receipts, or made summaries from the original receipts,
          as her regular practice in the preparation of her tax returns. She
          further testified that she either handed these expense sheets to
          Father, or mailed them to Father. For 2015, no separate copies
          of bills nor summaries were given Father, only the summaries
          filed in this case and served on his counsel of record. Mother has
          given Father adequate notice of medical and educational
          expenses.


          13. Mother provided Father with sufficient information to put
          him on notice of unreimbursed expenses so that he could request
          further information or he could communicate directly with the
          service provider. Mother was not required to provide this
          information by Guideline, Rule or Order. Mother provided this




4
    Cause number 20D06-1111-GU-6 refers to a guardianship proceeding.


Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 11 of 30
        information annually to facilitate reimbursement of the bills she
        had paid.


        14. [K.T.] has had numerous medical treatments over the past
        ten years: Bremen Community Hospital, Elkhart General
        Hospital, Memorial Hospital, Bronson Hospital, Haller Rowe
        Haviland Ophthalmology Clinic, Kalamazoo Radiology, Elkhart
        Clinic, and the Mayo Clinic. [Mother’s Exhibit 2].


        15. In addition to direct medical care, Mother testified that the
        physicians ordered vitamins, food supplements (Boost, Ensure,
        etc.), massage therapy, horseback riding therapy, and a
        recumbent bicycle. For example, Mother testified that Boost was
        first ordered in 2007 because [K.T.]’s stomach couldn’t process
        food after the “G-tube” was removed, and the doctors have
        ordered similar supplements ever since.


        16. [K.T.] has been treated at the Mayo Clinic in Rochester,
        Minnesota, at least since 2011 [Mother’s Exhibit 2]. In 2014, in
        an effort to control [K.T.’s] tremors, Mayo’s [sic] inserted
        electrodes deep into her brain. The batteries did not last as long
        as expected and Mother had to take [K.T.] back to the Mayo
        Clinic in February 2015 to change the batteries. Unfortunately,
        one of the batteries may have been contaminated and caused an
        infection in [K.T.’s] brain. Mother had to take [K.T.] back to
        Mayo’s for emergency surgery to remove the deep brain implants
        and cure the infection. The emergency surgery was in March
        2015. The following month, Mother had to take [K.T.] back to
        the Mayo Clinic for a post-surgical follow-up examination.
        [Mother’s Exhibit 3].


         17. Mother lists $3,381.44 as unreimbursed medical expenses
        for these four trips to the Mayo Clinic to implant and later
        remove the deep brain stimulation electrodes. Her expenses
        include mileage, food, and hotel bills. [Mother’s Exhibit 3].

Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 12 of 30
        18. The $3,381.44 are expenses Mother had to pay to obtain
        necessary and emergency medical treatment for her daughter.
        These expenses are reimbursable by Father to Mother.


        19. After witnessing her sister being struck by lightening [sic],
        [A.T.] had years of therapy with Lou Ann Todd. [A.T.] also had
        a therapeutic massage in 2011 and another in 2013, totaling
        $65.00 [Mother’s Exhibits 2 & 3]. Mother testified that [A.T.’s]
        massages were also ordered by a physician.


        20. All medical treatments, prescriptions, and health care
        supplies and aids purchased by order of any of either daughters’
        healthcare providers are valid medical expenses. Father owes
        Mother those expenses that exceed the “6% Rule”, have not been
        paid by insurance nor Medicaid, and have been paid by Mother.


        21. Mother has paid $17,526.89 of medical expenses for 2006-
        2015, that have not been covered by insurance, nor Medicaid,
        and exceed the 6% Rule. Mother has provided Father with
        summaries of the expenses, but Father has not paid her for these
        expenses. [Mother’s Exhibits 2, 3, 4 & 5].


        22. Father is responsible for 100% of un-reimbursed medical
        expenses above 6% of support because Mother is [K.T.’s] full
        time care taker and cannot work outside of the home.


        23. Father owes Mother $17,526.89 for un-reimbursed medical
        expenses for 2006-2015.


        24. In most situations involving school expenses, both parents
        have incomes and are sending their children to public school.
        Many public school expenses are considered “controlled”
        expenses that are part of the child support order. This case is not
        the usual case: The children are in a private/parochial school.

Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 13 of 30
        Mother is prevented from employment because she is the full
        time care giver for their severely disabled daughter and the
        Father is a high income wage earner.


        25. [A.T.] has played soccer since 2008. [Mother’s Exhibit 6].
        Mother testified that she asked Father about soccer before
        enrolling [A.T.], just as she asked him about many other
        activities to which Father now objects, and he did not object
        then. Mother has no income. Father makes over $104,000.00 a
        year [Father’s Exhibit A]. Father does not oppose [A.T.’s]
        playing soccer; Father opposes having to pay for [A.T.’s] playing
        soccer. Given these factors, and the Support Guideline 8, Father
        should reimburse Mother for soccer expenses.


        26. Mother claims $1,932.26 for repairs to [A.T.’s] car, after
        crediting Father with the $375 of repairs he has already paid.
        [Mother’s Exhibit 7.] In Schacht v. Schacht[, 892 N.E.2d 1271,
        1277 (Ind. Ct. App. 2008)], the mother testified that she had paid
        for their child’s college expenses, including expenses of a car, car
        insurance, car maintenance, cell phone, musical instrument
        reeds, clothing, gasoline, and food. The father objected to paying
        for any of these expenses. The trial court found that these were
        valid “other educational expenses” and ordered the father to pay.
        The Court of Appeals affirmed stating that “Each of these
        expenses reasonably fit within the Child Support Guidelines’
        definition of [‘]other educational costs.[’]”


        27. [A.T.] lives with her Mother in Granger, IN, and attends
        Indiana University in nearby South Bend, IN. Mother cannot
        take [A.T.] to and from classes because Mother is always “on
        call” to take care of [K.T.] and take [K.T.] to her classes, medical
        appointments, and therapy sessions. Father offered no evidence
        of how he expected [A.T.] to go from home to her classes and
        home again, if she didn’t have a car. Under these facts, a car is a
        valid educational expense. Father owes Mother the remaining
        $1,932.26 of car repairs.
Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 14 of 30
        28. Additional Expenses related to Education: $35 “Spirit” shirt
        (which Mother testified was required on “Spirit Days”); $8 for
        school jewelry; $10.50 for a high school “City Champion” patch;
        $25 prom ticket; $208.75 prom dress; $24 Special Ed dance
        tickets and $250 senior pictures.


        29. I.C. § 31-16-6-1(a) states that reasonable factors for the court
        to consider in a child support order include, the physical and
        mental condition of the children; the children’s educational
        needs; the financial resources of the custodial parent; the
        financial resources of the non-custodial parent; and the standard
        of living the children would have enjoyed if the marriage had not
        been dissolved.


        30. If this marriage had not been dissolved, then Mother would
        still be devoting herself to the care of their disabled daughter;
        [A.T.] would still be in college; and the Father would still be
        earning $104,000.00 a year and the families’ financial resources
        would have paid for the $8 piece of school jewelry, a $10.50
        “City Champion” patch, or pay $35 for school “Spirit” shirts.


        31. The Court does not allow the $895.00 for school lunches
        from 2006 – 2015 in that the same are ordinary elementary and
        secondary school expenses.


        32. Since May 8, 2008, Mother has paid $6,689.16 in
        educational expenses. Mother has provided Father with
        summaries of the expenses, but Father has not paid her for these
        expenses. [Mother’s Exhibits 6, 7 & 8]


        33. Father owes Mother [] $6,689.16 for educational expenses
        from May 8, 2008 through 2015.




Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 15 of 30
        34. At all pertinent times, Father has been financially able to
        comply with the orders of this Court, but he has not done so.


        35. The orders of this Court are clear, the Father had the
        financial ability to pay, the Father refused to pay Mother the
        money he owed under the orders.


        36. I.C. § 31-15-10-1: (a) The court periodically may order a party
        to pay a reasonable amount for the cost to the other party of
        maintaining or defending any proceeding under this article and for
        attorneys fees and mediation services, including amounts for legal
        services provided and costs incurred before the commencement of the
        proceedings or after entry of judgment.


        (b) The court may order the amount to be paid directly to the
        attorney, who may enforce the order in the attorney’s name.


        This proceeding; that is, the issues being resolved herein were
        required by [Father’s] non-compliance. It is not like this is the
        first time court action was required to force [Father] to live up to
        his legal duties to his children and further based upon the
        disparity of income; that is, none for [Mother], $104,000 per year
        for [Father], [Father] should pay [Mother’s] attorney fees which
        were only required because of his actions. The affidavit of
        attorney’s fees shows that [Mother’s] attorney has spent over 65
        hours on this case in the past 2½ years. The Court finds that
        $250.00 per hour is a reasonable rate for an attorney with forty
        years experience which results in $16,250.00 in attorney fees.


        CONCLUSION:


        The Court notes that it entered a judgment against Father for
        unpaid child support in the sum of $5,851.00 as of December 31,
        2008. [See: Order of June 8, 2009]. As a judgment, interest

Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 16 of 30
               accrues at 8% per annum. Caldwell v. Black, 727 N.E.2d 1097,
               1100, Ind. App. (2000). Father has paid no part of the principal
               nor interest on that judgment. No other evidence was submitted
               as to child support arrears.


               Judgment against Father in the amount of $17,526.89 for un-
               reimbursed medical expenses for 2006-2015 in favor of Mother
               subject to an annual rate of eight percent (8%) post-judgment
               interest.


               Judgment against Father in the amount of [] $6,689.16 for
               educational expenses from May 8, 2008 through 2015 subject to
               an annual rate of eight percent (8%) post-judgment interest.


               Judgment against father in the amount of $16,250 for attorney
               fees, which order is enforceable by her attorney subject to an
               annual rate of eight percent (8%) post-judgment interest.


               The Court declines to grant pre-judgment interest in that it seems
               excessive to the court and [Mother] could have acted sooner to
               enforce the orders of the court.


               Additional filings made; not addressed in this order: Father’s
               Motion to Modify Support filed March 23, 2016; Mother’s
               Objection to same filed March 24, 2016 and Mother’s Petition for
               Educational Expenses filed on April 4, 2016. Hearing on those
               matters upon request of the parties.


       Appellant’s Confidential Appendix Volume 2 at 22-29.


[19]   On June 3, 2016, Father filed a motion to correct error and on August 16, 2016,

       a hearing was held.



       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 17 of 30
[20]   On August 29, 2016, the court entered an order vacating Paragraph 28 of its

       May 6, 2016 and reduced Father’s education judgment by $561.25. It

       confirmed the May 6, 2016 order in all other respects.


                                                   Discussion

                                                         I.


[21]   The first issue is whether the trial court erred in ordering Father to pay certain

       medical expenses and educational expenses. Where, as here, the trial court

       issued findings of fact and conclusions at the request of one of the parties, we

       apply a two-tiered standard of review. Quinn v. Quinn, 62 N.E.3d 1212, 1220

       (Ind. Ct. App. 2016). First, we determine whether the evidence supports the

       findings, and second, whether the findings support the judgment. Id. The trial

       court’s findings are controlling unless the record includes no facts to support

       them either directly or by inference. Id. Legal conclusions, however, are

       reviewed de novo. Id. We set aside a trial court’s judgment only if it is clearly

       erroneous. Id. “Clear error occurs when our review of the evidence most

       favorable to the judgment leaves us firmly convinced that a mistake has been

       made.” Id.


[22]   Child support calculations are made utilizing the income shares model set forth

       in the Indiana Child Support Guidelines. Sandlin v. Sandlin, 972 N.E.2d 371,

       374 (Ind. Ct. App. 2012). The Guidelines apportion the cost of supporting

       children between the parents according to their means, on the premise that

       children should receive the same portion of parental income after a dissolution

       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 18 of 30
       that they would have received if the family had remained intact. Id. A trial

       court’s calculation of a child support obligation is presumptively valid and will

       be reversed only if it is clearly erroneous or contrary to law. Young v. Young,

       891 N.E.2d 1045, 1047 (Ind. 2008). Again, “[a] decision is clearly erroneous if

       it is clearly against the logic and effect of the facts and circumstances before the

       trial court.” Id. In conducting our review, we will not reweigh the evidence

       and will consider only the evidence most favorable to the judgment. Saalfrank v.

       Saalfrank, 899 N.E.2d 671, 674 (Ind. Ct. App. 2008).


[23]   Father challenges the court’s rulings regarding: (A) medical expenses; and (B)

       educational expenses.


       A. Medical Expenses


[24]   Father asserts that, at the time K.T. was struck by lightning and Mother chose

       to be the full-time care provider, Father had insurance that would provide in-

       home professional assistance to his daughter and that the order involving

       healthcare did not include provisions for non-prescription items which should

       have been paid from child support. He states that he asserted in his motion to

       correct error that Ind. Evidence Rule 1006 could not be the basis for providing

       summaries of expense. Thus, Father asserts that the costs for those items

       should not be reimbursed to Mother and should have been paid for out of the

       support he was providing. He also argues that he asserted in his motion to

       correct error that Ind. Evidence Rule 1006 could not be the basis for Mother’s

       providing summaries. He maintains there was unreasonable delay in that


       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 19 of 30
       Mother waited seven years to ask for reimbursement for some of the expenses

       and eventually requested reimbursement for ten years of expenses. He contends

       that the evidence does not support Finding 12 which indicates that Mother

       provided expense sheets to him each year or that she gave him adequate notice

       of medical expenses and that Finding 15 was not supported by the evidence

       because the evidence showed physicians recommended or suggested vitamins

       and other items but that not all of the items were “ordered” as Mother testified.

       Appellant’s Brief at 46. Father contends that the evidence does not support

       Finding 20 indicating that all healthcare supplies and aids were ordered by

       physicians but argues that those that were should be reimbursed.


[25]   With respect to Father’s argument that there was unreasonable delay or that

       Mother did not give him adequate notice of expenses, we note that the doctrine

       of laches does not apply to cases involving the enforcement of support orders in

       Indiana. Miller v. Miller, 790 N.E.2d 133, 135 (Ind. Ct. App. 2003) (citing Knaus

       v. York, 586 N.E.2d 909, 914 (Ind. Ct. App. 1992)), reh’g denied, trans. denied.

       We also note that Father does not point to any prior order requiring Mother to

       provide notice. Further, we observe that Mother testified that it had been her

       practice to send copies of bills to Father, but the practice became expensive and

       time consuming so she began preparing statements at the end of every year.

       Mother testified that she kept a similar record of educational expenses and that

       Father did not object to the handwritten summaries. Father acknowledged that

       he received “the hand written summary from 2006 to 2012.” March 24, 2016

       Transcript at 56. He testified that he had insurance on the children and, when


       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 20 of 30
       asked if he had a summary regarding the insurance, stated: “I have a summary,

       um, there, there was Explanation of Benefits, but I have nothing to match up

       to.” Id. at 59. He indicated that he did not ask Mother for medical bills in

       2013, 2014, or 2015. We noted that, on October 1, 2013, she filed a motion to

       determine arrears with respect to medical expenses, educational expenses, and

       child support. On November 12, 2015, Mother filed a supplement to her

       motion to determine arrears. We cannot say that reversal on this basis is

       warranted.


[26]   As for Father’s argument regarding Ind. Evidence Rule 1006, we observe that

       Rule provides:

               The proponent may use a summary, chart, or calculation to
               prove the content of voluminous writings, recordings, or
               photographs that cannot be conveniently examined in court. The
               proponent must make the originals or duplicates available for
               examination or copying, or both, by other parties at a reasonable
               time or place. The court may order the proponent to produce
               them in court.


[27]   On appeal, Father argues that the summaries presented at trial were

       voluminous because they had not been provided timely, and Indiana Rule 1006

       should not have been a basis for refusing to provide the requested originals.

       However, he does not dispute that the content was voluminous and does not

       argue that the underlying records were not made available to him under Rule

       1006. We cannot say that reversal is warranted on this basis.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 21 of 30
[28]   Father also challenges Finding 20, which states that “[a]ll medical treatments,

       prescriptions, and health care supplies and aids purchased by order of any of

       either daughters’ healthcare providers are valid medical expenses” and that

       “Father owes Mother those expenses that exceed the ‘6% Rule’, have not been

       paid by insurance nor Medicaid, and have been paid by Mother.” Appellant’s

       Confidential Appendix Volume 2 at 25. He also challenges Finding 15 because

       the court found that vitamins and food supplements were “ordered” in 2007.

       Id.


[29]   Ind. Child Support Guideline 7 provides in part:


               The court shall order one or both parents to provide health
               insurance when accessible to the child at a reasonable cost.
               Health insurance may be public, for example, Medicaid, or
               Children’s Health Insurance Program (CHIP), Hoosier
               Healthwise, or private, for example, Affordable Care Act (ACA)
               or employer-provided.


                                                    *****


               Explanation of 6% rule/uninsured health care expenses. The
               data upon which the Guideline schedules are based include a
               component for ordinary health care expenses. Ordinary
               uninsured health care expenses are paid by the parent who is
               assigned to pay the controlled expenses (the parent for whom the
               parenting time credit is not calculated) up to six percent (6%) of
               the basic child support obligation (Line 4 of the Child Support
               Obligation Worksheet). Extraordinary health care expenses are
               those uninsured expenses which are in excess of six percent (6%)
               of the basic obligation, and would include uninsured expenses for
               chronic or long term conditions of a child. Calculation of the

       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 22 of 30
               apportionment of the health care expense obligation is a matter
               separate from the determination of the weekly child support
               obligation. These calculations shall be inserted in the space
               provided on the Worksheet.


[30]   The Commentary to Guideline 7 provides:


               Apportionment of Uninsured Health Care Expenses. Six percent
               (6%) of the support amount is for health care. The noncustodial
               parent is, in effect, prepaying health care expenses every time a
               support payment is made. Consequently, the Guidelines require
               that custodial parent bear the cost of uninsured health care
               expenses up to six percent (6%) of the Basic Child Support
               Obligation found on Line 4 of the Child Support Obligation
               Worksheet and, if applicable, the child support obligation
               attributable to a student living away from home (Section Two
               Line I of the Post-Secondary Education Worksheet).


               That computation is made by multiplying the total of Line 4 and
               Line I by 52 (weeks) and multiplying the product of that
               multiplication by .06 to arrive at the amount the custodial parent
               must spend on the uninsured health care costs of the parties’
               child(ren) in any calendar year before the noncustodial parent is
               required to contribute toward payment of those uninsured costs.
               For example, if Line 4 is $150.00 per week and Line I is $25.00
               per week, the calculation would be as follows: $150.00 + $25.00
               = $175.00 x 52 = $9,100.00 x .06 = $546.00.


               Thus, on an annual basis, the custodial parent is required to
               spend $546.00 for health care of the child(ren) before the
               noncustodial parent is required to contribute. The custodial
               parent must document the $546.00 spent on health care and
               provide the documentation to the noncustodial parent.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 23 of 30
               After the custodial parent’s obligation for ordinary uninsured
               health care expenses is computed, provision should be made for
               the uninsured health care expenses that may exceed that amount.
               The excess costs should be apportioned between the parties
               according to the Percentage Share of Income computed on Line
               2 of the Worksheet. Where imposing such percentage share of
               the uninsured costs may work an injustice, the court may resort
               to the time-honored practice of splitting uninsured health care
               costs equally, or by using other methods. The court may prorate
               the custodial parent’s uninsured health care expense contribution
               when appropriate.


               As a practical matter, it may be wise to spell out with specificity
               in the order what uninsured expenses are covered and a schedule
               for the periodic payment of these expenses. For example, a
               chronic long-term condition might necessitate weekly payments
               of the uninsured expense. The order may include any reasonable
               medical, dental, hospital, pharmaceutical and psychological
               expenses deemed necessary for the health care of the child(ren).
               If it is intended that such things as aspirin, vitamins and band-
               aids be covered, the order should specifically state that such non-
               prescription health care items are covered.


               There are also situations where major health care costs are
               incurred for a single event such as orthodontics or major injuries.
               For financial reasons, this may require the custodial parent to
               pay the provider for the amount not covered by insurance over a
               number of years. The 6% rule applies to expenses actually paid
               by the custodial parent each year.


[31]   Mother testified that doctors recommended vitamins. When asked if they were

       necessary for K.T.’s treatment, Mother answered: “Yes. That’s why they asked

       me to get them.” March 24, 2016 Transcript at 14. Mother testified that Dr.

       Skinner wrote a prescription for massages, but insurance would not cover it.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 24 of 30
       When asked about Ensure and Boost on her summary of medical expenses,

       Mother testified that those were K.T.’s nutrients, that K.T. had a gastro-tube for

       a period of time and “when she was able to do some eating we had to

       supplement because she is a slow eater due to dysphasia and other medical

       issues, so the boost was to help supplement proteins and vitamins.” Id. at 15.

       Mother’s counsel asked her: “So the doctors ordered that?” Id. Mother

       answered affirmatively. She testified that K.T. was on protein shakes, that

       those are necessary to help her gain weight, and that the doctors want her BMI

       increased two whole points. As mentioned in the Commentary, while it may

       have been wise to spell out with specificity certain medical expenses, we cannot

       say the court erred in ordering that Father pay a certain amount of these

       reasonable medical expenses. In light of the Guidelines and evidence

       presented, we conclude that the evidence supports the findings.


       B. Educational Expenses


[32]   Father raises the same arguments relating to the summaries of educational

       expenses and the delay in requesting reimbursement of educational expenses,

       and notes that the hearing on college expenses had not yet been held.


[33]   Generally, “a child support order and an educational expense order are separate

       and distinct.” Panfil v. Fell, 19 N.E.3d 772, 777 (Ind. Ct. App. 2014), trans.

       denied. “Ind. Code § 31-16-6-2 governs educational support and provides that

       an educational support order may include amounts for the child’s education in

       institutions of higher learning.” Id. Ind. Code § 31-16-6-2 provides that the


       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 25 of 30
child support order may include amounts for a child’s education at

postsecondary educational institutions “taking into account . . . the child’s

aptitude and ability,” “the child’s reasonable ability to contribute to educational

expenses,” and the “ability of each parent to meet these expenses.” “Although

a parent is under no absolute legal duty to provide a college education for his

children, a court may nevertheless order a parent to pay part or all of such costs

when appropriate.” Id. (quoting Gilbert v. Gilbert, 777 N.E.2d 785, 793 (Ind. Ct.

App. 2002)). Ind. Child Support Guideline 8(b) provides in part that “[i]t is

discretionary with the court to award post-secondary educational expenses and

in what amount” and that, “[i]n making such a decision, the court should

consider post-secondary education to be a group effort, and weigh the ability of

each parent to contribute to payment of the expense, as well as the ability of the

student to pay a portion of the expense.” It also provides:


        If the court determines that an award of post-secondary
        educational expenses is appropriate, it should apportion the
        expenses between the parents and the child, taking into
        consideration the incomes and overall financial condition of the
        parents and the child, education gifts, education trust funds, and
        any other education savings program. The court should also take
        into consideration scholarships, grants, student loans, summer
        and school year employment and other cost-reducing programs
        available to the student. These latter sources of assistance should
        be credited to the child’s share of the educational expense unless
        the court determines that it should credit a portion of any
        scholarships, grants and loans to either or both parents’ share(s)
        of the education expense.


Child Supp. G. 8(b).

Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 26 of 30
[34]   The record is somewhat unclear as to when A.T. finished secondary school and

       began her college education. At the March 24, 2016 hearing, when asked when

       A.T. started her college education, Mother testified that she was in her second

       year. Mother’s testimony and Petitioner’s Exhibits 7 suggest that A.T. likely

       would have begun college in the fall of 2014. In Finding 32 of its May 6, 2016

       order, the court found that Mother had paid $6,689.16 in educational expenses

       and cited Mother’s Exhibits 6, 7, and 8. In Finding 33, it found that Father

       owed Mother $6.689.16 for educational expenses from May 8, 2008 through

       2015. Petitioner’s Exhibit 8 lists a total of unreimbursed educational expenses

       through December 31, 2015, of $7,584.16, with $161.20 of unreimbursed

       expenses for 2015, and $2,143.98 in unreimbursed expenses for 2014.

       Petitioner’s Exhibit 7 listed expenses in part for car repairs for A.T. for July 24,

       2014, October 6, 2014, and December 31, 2014.


[35]   The court’s May 6, 2016 order required Father to pay Mother $6,689.16 in

       expenses, which is the total of $7,584.16 listed in Petitioner’s Exhibit 8 minus

       $895 in school lunches which the court did not allow. Thus, it appears that the

       trial court may have ordered that Father pay expenses related to A.T.’s college

       education. However, the discussion at the beginning of the March 24, 2016

       hearing suggested that the court was not going to consider college expenses.

       Further, the court’s May 6, 2016 order states that it did not address Father’s

       March 23, 2016 motion to modify support, which argued that the child support

       order should be modified to reflect a support order for K.T. only because A.T.

       had reached the age of majority, nor Mother’s April 4, 2016 petition for


       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 27 of 30
       educational expenses in which Mother argued that A.T. was a student at IUSB,

       that A.T. lived with Mother, and that A.T. required Father’s financial

       assistance to complete her college education. The record also contains a

       transcript of a December 6, 2016 hearing, at which Mother’s counsel asserted

       that one of the issues was “a motion for College Expenses . . . .” December 6,

       2016 Transcript at 4.


[36]   Under these circumstances and in light of the trial court’s statement that it was

       not addressing Mother’s motion regarding college expenses, we reverse the

       award of expenses related to A.T.’s college and remand for a determination of

       which expenses related to A.T.’s secondary education and to determine

       whether Father should pay for a portion of A.T.’s college expenses.


       C. Attorney Fees


[37]   Father argues that the court’s judgment for fees in the amount of $16,250

       amounts to approximately forty percent of the entire judgment and was

       unreasonable and excessive in view of the services rendered during the time

       period. Father also argues that the court’s findings and conclusions addressing

       Mother’s role and Father’s ability to pay are not supported by the evidence. He

       contends that the evidence does not support the findings that Mother cannot

       work outside the home and that evidence was not presented regarding his level

       of income in relation to other wage earners or that he had the ability to comply

       with the orders of the court.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 28 of 30
[38]   Mother argues that Father is now challenging the trial court’s 2008

       determination of her inability to work and he has not shown that there are any

       changed circumstances in Mother’s care for K.T. that would warrant revisiting

       that issue. She points out that the court determined Father earned in excess of

       $104,000 per year.


[39]   Ind. Code § 31-15-10-1(a) provides:


               The court periodically may order a party to pay a reasonable
               amount for the cost to the other party of maintaining or
               defending any proceeding under this article and for attorney’s
               fees and mediation services, including amounts for legal services
               provided and costs incurred before the commencement of the
               proceedings or after entry of judgment.


[40]   We review a trial court’s award of attorney fees for an abuse of discretion.

       Hartley v. Hartley, 862 N.E.2d 274, 286 (Ind. Ct. App. 2007). The trial court

       abuses its discretion if its decision is clearly against the logic and effect of the

       facts and circumstances before it. Id. (citing McCullough v. Archbold Ladder Co.,

       605 N.E.2d 175, 180 (Ind. 1993)). When making such an award, the trial court

       must consider the resources of the parties, their economic condition, the ability

       of the parties to engage in gainful employment and to earn adequate income,

       and other factors that bear on the reasonableness of the award. Id.

       Consideration of these factors promotes the legislative purpose behind the

       award of attorney fees, which is to insure that a party in a dissolution

       proceeding, who would not otherwise be able to afford an attorney, is able to

       have representation. Id. at 286-287. “When one party is in a superior position

       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 29 of 30
       to pay fees over the other party, an award of attorney fees is proper.” Id. at 287

       (quoting Ratliff v. Ratliff, 804 N.E.2d 237, 249 (Ind. Ct. App. 2004)). The trial

       court need not, however, give reasons for its determination. Id.


[41]   The court’s August 22, 2008 order found that Mother’s loving care of her highly

       disabled child could not be duplicated by a paid in-home care provider and

       concluded that Mother was not staying home and caring for the children

       because she wished to avoid supporting the children and that Mother did not

       have time for employment. In its May 6, 2016 order, the trial court stated that

       “[i]t is not like this is the first time court action was required to force [Father] to

       live up to his legal duties to his children,” observed the disparity of income

       between Mother and Father, and observed that Father earned $104,000.

       Appellant’s Confidential Appendix Volume 2 at 28. We cannot say that the

       trial court abused its discretion.


                                                   Conclusion

[42]   For the foregoing reasons, we affirm the trial court’s order with respect to the

       medical expenses and attorney fees, reverse the award of expenses related to

       A.T.’s college, and remand for a determination of college expenses and whether

       Father should pay for a portion of those expenses.


[43]   Affirmed in part, reversed in part, and remanded.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1609-DR-2240 | June 14, 2017   Page 30 of 30